Cuyahoga App. No. 70950. This cause is pending before the court on the certification of conflict by the Court of Appeals for Cuyahoga County. It appears from the records of this court that appellant has not filed a merit brief, due August 25, 1997, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.